 
 
I 
111th CONGRESS
2d Session
H. R. 4721 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2010 
Mr. Bishop of New York introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To direct the United States Postal Service to designate a single, unique ZIP Code for Flanders, New York. 
 
 
1.Single, unique ZIP Code for Flanders, New YorkNot later than 180 days after the date of the enactment of this section, the United States Postal Service shall designate a single, unique ZIP Code applicable to the area encompassing only Flanders, New York.  
 
